Citation Nr: 0300880	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  95-04 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by 
the Department of Veterans Affairs (VA) regional office 
(RO) in Seattle, Washington.  The Board previously 
reviewed this appeal in April 1997 and August 2001 and on 
both occasions, remanded the issue of service connection 
for PTSD for further evidentiary development.  A review of 
the record indicates that the RO has fulfilled its duty to 
assist in the development of the record, as discussed 
further below.  Accordingly, the appeal is ready for 
disposition by the Board.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  Post-traumatic stress disorder was first shown after 
service.

4.  The veteran was not engaged in combat; there is no 
credible supporting evidence that the alleged inservice 
stressors occurred.  

5.  The evidence does not establish a nexus between 
current post-traumatic stress disorder and service.



CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veterans Claims Assistance Act of 2000 (hereafter 
VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002), was recently enacted.  The VCAA 
contains extensive provisions modifying the adjudication 
of all pending claims.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); VAOPGCPREC 11-00.  Among other things, 
the new law imposes on VA expanded duties to assist and 
notify a claimant seeking VA benefits.  VA issued 
regulations to implement the VCAA in August 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These 
regulations state that the provisions merely implement the 
VCAA and do not provide any additional rights.  66 Fed. 
Reg. at 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are 
satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed 
on the claim currently before the Board.  The Board 
advised the veteran of the change in the law in its August 
2001 decision.  Although the RO initially determined that 
the veteran's claim was not well grounded, the Decision 
Review Officer, as well as the RO, readjudicated his claim 
on the merits by the February 2001 and April 2001 
supplemental statement of the case (SSOC), respectively.  
The February 2001 Supplemental Statement of the Case 
provided the veteran with the applicable law and 
regulations.  The RO gave notice as to the evidence of 
record and the evidence generally needed to substantiate 
the veteran's claim by letter dated in February 2001.  The 
veteran was afforded a thorough VA psychiatric 
examination.

The Board notes that veteran has had the opportunity to 
submit evidence and argument in support of his appeal.  
Based on the stressor information provided by the veteran, 
the RO made two requests to the United States Armed 
Services Center for Research for Unit Records (USASCRUR), 
dated in July 1998 and January 2000.  USASCRUR indicated 
by letter dated in March 1999 that it was unable to find 
any record based on the information provided, but USASCRUR 
did enclose a copy of the USS Hector's 1969 history and 
referred the RO to the U.S. Naval Historical Center for 
deck logs.  The RO's second letter to USASCRUR provided 
additional information; however, USASCRUR responded by 
letter in April 2000, that it was unable to locate records 
based on the new information.  The RO requested deck logs 
from the U.S. Naval Historical Center by letter in 
September 1997, January 2000, January 2002, and April 
2002.  The RO received a response to their requests from 
the National Archives and Records Administration in March 
2002, which indicated that the request was too extensive 
and provided guidance on the monetary charge involved and 
how to limit the request.  The RO advised the veteran of 
the difficulty with the general nature of the dates he 
provided for his stressors and advised him that the VA 
could not pay for the records.  The RO further advised the 
veteran of the address of the U.S. Naval Historical Center 
so that he could obtain the records.  

The Board concludes that the RO exhausted its efforts to 
obtain verification of the veteran's stressors and when no 
further progress could be made, the RO properly advised 
the veteran that it was his responsibility to obtain the 
necessary information.  The veteran did not indicate the 
existence of any outstanding Federal government record 
that could substantiate his claim.  Nor did he refer to 
any other records that could substantiate his claim.  
Accordingly, the Board concludes that the requirement that 
VA notify the claimant of each of their respective duties 
to obtain records is satisfied.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Since the RO has also provided 
all required notice and assistance to the veteran, the 
Board finds that there is no prejudice in proceeding with 
the claim at this time.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  To 
demonstrate a chronic disease in service, a combination of 
manifestations must be shown that is sufficient to 
identify the disease entity and there must be sufficient 
observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2002).  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The regulation concerning the type of evidence required to 
establish service connection for post-traumatic stress 
disorder has been revised, effective March 7, 1997, as a 
result of the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).

This regulation now requires medical evidence diagnosing 
the condition in accordance with Sec. 4.125(a) of this 
chapter; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f) (2002); see Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).

The change in the regulation has no impact on the 
veteran's appeal.  Under the version of 38 C.F.R. 
§ 3.304(f) effective prior to March 7, 1997, awarding of 
certain combat-related medals is specifically mentioned as 
conclusive evidence of a stressor, absent evidence to the 
contrary.   The regulation effective March 7, 1997, does 
not specifically mention combat-related medals as 
conclusive proof of a stressor and the later version 
requires "clear and convincing evidence" to the contrary 
to negate the conclusory effect of evidence of combat.  
Both the pre-March 7, 1997 and the post versions require 
evidence of combat in order for an alleged stressor to be 
accepted as conclusive evidence that the stressor 
occurred.  As will be discussed in greater detail below, 
the Board finds that the evidence does not indicate that 
the veteran had engaged in combat.  Accordingly, the Board 
will proceed, using the version of 38 C.F.R. § 3.304(f) 
effective March 7, 1997.  The Board notes that even if the 
veteran had presented evidence that he had engaged in 
combat, the version of 38 C.F.R. § 3.304(f) effective 
March 7, 1997, would be more favorable to the veteran, 
since it requires clear and convincing contradictory 
evidence to negate the conclusive effect of combat 
evidence on alleged stressors.  

Service medical records indicate that the veteran 
underwent an enlistment physical examination in March 1967 
and a release from active duty physical examination in 
January 1971.  Both examinations reflect that clinical 
evaluation of psychiatric system was normal.  Treatment 
records are negative for any complaint, treatment, or 
diagnosis of a psychiatric disorder.

The Command History for 1969 of the USS Hector contained 
no entries regarding Seaman C.M., referenced in the 
veteran's stressor statements.  The document is also 
negative for any reference to the fires or the incident 
relating to a small boat approaching the ship, described 
in the veteran's stressor statements.

C.C.C.H.S. records indicate that the veteran was admitted 
for treatment in November 1984 for treatment of 
amphetamine delusional syndrome and schizoaffective 
disorder.  The records are negative for diagnosis of PTSD.  
The veteran was again admitted for treatment of 
schizoaffective disorder, alcohol abuse and schizoid 
personality.  The records are again negative for diagnosis 
of PTSD.

M.M. Hospital records indicate that the veteran was 
admitted for treatment in February 1987.  The chief 
complaint was that the veteran was despondent and 
threatening to bomb and kill himself and others.  The 
record is negative for diagnosis of PTSD.

VAMC Martinez records reflect that the veteran was 
admitted in February 1987 for approximately 30 days.  The 
discharge summary indicates that the veteran had been 
admitted to C.C.C. Hospital as a danger to himself and 
others and then transferred to the VA facility.  The 
record is negative for diagnosis of PTSD.

Records from S.F. Department of Public Health indicate 
that police brought the veteran in intoxicated on alcohol 
in August 1991.  He reportedly felt suicidal, but had no 
specific plans.  The veteran reported that he was followed 
by the VA at Fort Miley "once in a while" and had 
psychiatric hospitalizations "all his life" for PTSD, but 
gave no specifics.  After a mental status examination, the 
diagnoses were PTSD, alcohol intoxication- rule out 
withdrawal, and alcohol abuse- rule out dependence.  After 
re-evaluation hours later, the diagnosis was changed to 
"alcohol addition-no longer suicidal-Patient was feeling 
suicidal while intoxicated last pm.-ongoing depression 
possibly secondary or exacerbated by alcohol abuse."

VA outpatient records from VA Medical Center (VAMC) in 
Seattle, Washington show treatment from September 1981 
through January 1994.  A progress note, dated in April 
1993, reported PTSD symptoms vaguely endorsed, 
specifically: startle, socially withdrawn, and nightmares. 

Records from U.W. Medical Center indicate that the veteran 
was hospitalized there for several days.  The record is 
negative for diagnosis of PTSD.

Records from N.W.E.T.C. reflect that the veteran was 
admitted for treatment in December 1993, after a recent 
arrest and suicide attempt.  He presented delusional, 
grandiose, tangential, with sexual and religious 
preoccupation, and grabbing at the staff.  He was 
hospitalized for approximately 44 days.  A history of 
possible PTSD treatment at VA facility was noted in the 
progress notes.  The discharge diagnoses did not include a 
diagnosis of PTSD.  

VAMC Seattle inpatient records indicated that the veteran 
was admitted for two weeks in late January 1994 to 
February 1994 for complaints of depression and suicidal 
thoughts.  He described flashbacks of Vietnam and he 
expressed an interest in inpatient treatment for substance 
abuse and PTSD.  He was seen by a provider in the 
Outpatient PTSD Program.  Axis I diagnoses included PTSD 
(provisional). Another note indicates that PTSD was 
diagnosed.  At that time, the veteran's chief complaint 
was that he has been an alcoholic and drug addict since 
Vietnam.  He reported that he was homeless due to an 
eviction and was previously hospitalized for one month at 
a civilian facility for a suicide attempt.  His military 
history indicated shore patrol in Saigon Bay area in 1969 
and 1970 and three TDY rotations in the Philippines.  The 
veteran met with a nurse to coordinate aftercare in 
February 1994.  The note indicates that after a discussion 
of the veteran's stressors, the diagnosis of PTSD was 
doubtful and it is more likely post-traumatic stress 
syndrome.  The veteran reported active PTSD symptoms, 
namely, three flashbacks since being admitted to the 
hospital.

VAMC Seattle outpatient records indicate that the veteran 
underwent a mental status examination in January 1994.  At 
that time, the veteran's affect was blunted and his mood 
was mildly depressed.  His speech was well organized, 
relevant, and reality-based.  Thought process indicated 
auditory hallucinations, but reality testing and contact 
were adequate.  There was no evidence of referential 
ideas; judgment and impulse control were okay.  He was 
alert, oriented, and functions were intact.  He denied 
suicidal ideation.  History of two suicide attempts was 
disclosed, but no recent homicidal ideation or violence 
was noted.  The assessment was bipolar disorder, 
polysubstance abuse-remission, alcohol dependence-
remission, and PTSD secondary to developmental trauma.

The veteran's sister submitted a statement dated in 
February 1994.  She stated that the veteran had severe 
mental and emotional problems as far back as childhood.  
She described him as a nervous youngster with mood swings, 
who did not get along with their father.  She stated that 
there was a great amount of anger and misunderstanding 
between them.  She reported that the pattern of behavior 
continued of being moody, irritable, and angry a lot of 
the time and very difficult to get close to.  She 
indicated that when he came back from service there was a 
big change in him, in that he seemed addicted to drugs and 
alcohol and he was a very unhappy young man.

The RO received statements from the veteran in February 
1994 that described being a watchman on the deck of the 
USS Hector, a repair ship.  The veteran wrote that he had 
to stand guard from either midnight to 4 am or 4 am to 
eight in the morning to watch for Viet Cong divers trying 
to mine the ship.  He states that one night a boat with 
two Vietnamese men and one Vietnamese woman came up toward 
the ship and did not heed his warning to stop.  As the 
boat came closer, the veteran shined a light on it and 
blew his whistle to alert the watch captain.  He prepared 
to fire his weapon on him, but was stopped by the watch 
captain.  Then the boat left.

VAMC Seattle outpatient records indicate that the veteran 
began regularly attending drug screening and aftercare for 
dual disorders beginning in March 1994.

The veteran underwent a Compensation and Pension (C&P) 
Social Industrial History for PTSD in April 1994.  The 
veteran reported that he often thought about his 
experiences in Vietnam, particularly of being frightened 
while on guard duty.  He claimed to have had flashback 
types experiences, which lead him to feel extremely 
paranoid and to act psychotically.  He stated that he had 
psychotic episodes whether or not he is under the 
influence of alcohol or drugs.  He had difficulty sleeping 
and getting along with others.  He reported having only 
two friends.  He disclosed that he was very depressed.  He 
stated that he tended to avoid reminders of Vietnam, such 
as certain movies or books about war, because they cause 
him to think about being afraid while guarding the ship in 
Vietnam.  The veteran's mother, who was also interviewed, 
indicated that the veteran had told her about his 
experiences in Vietnam.  She reported that the veteran 
appeared to be addicted to drugs and alcohol when he 
returned from Vietnam.

The veteran was admitted to VAMC Seattle in March 1995.  
He presented with increased anxiety during the day, 
decreased sleep, racing thoughts during the day, auditory 
hallucinations, e.g., "mother tells me what to say" for 
two days duration, hyperverbal behavior, pressured and 
tangential speech, talking to himself and "mother," whom 
he believes is the mother of Christ.  After 
hospitalization for two nights, the veteran was 
irregularly discharged with the following several 
diagnoses, including PTSD secondary to childhood trauma.

Inpatient records from N.W.E.T.C. indicate that the 
veteran presented in March 1995, reporting that he was 
hearing voices that told him to kill himself and others.  
The veteran was admitted and remained hospitalized for 
approximately 40 days. The discharge diagnoses did not 
include a diagnosis of PTSD.

VA outpatient records, dated in August 1997, indicate that 
the veteran reported no current/recent symptoms of PTSD of 
intrusive recollections, numbing, denial or dissociation.

L.S.A., Ph.D., stated in a letter dated in March 1998, 
that the veteran had been in treatment at the Mental 
Health Clinic, VAMC Seattle, since June 1995.  His current 
diagnoses were bipolar affective disorder, probable PTSD, 
and polysubstance abuse, in remission.  Treatment has 
consisted of weekly structured psychotherapy group and 
periodic medication management.

N.B.S. wrote in a letter, dated in April 1998, that the 
veteran suffers not only from alcohol dependence and drug 
addiction, but also from "service connected PTSD as a 
result of trauma inflicted during the Vietnam era.  He 
also suffers from major depression and bipolar disorders 
which appear to round out his multiple disorders."  N.B.S. 
identified himself as a chemical dependency counselor, who 
can only diagnose chemical dependency related conditions, 
but specializes in the treatment of multiple disorders.

The veteran's sister, M.J.N., wrote in January 1999 
concerning statements that the veteran had made to her 
about his experience in Vietnam.  She indicated that he 
had told her about working in the ship's foundry and being 
injured in an explosion there.  She also stated that the 
veteran was placed in charge of firefighting on board one 
ship and was also responsible for night watches.  She 
disclosed that the veteran was constantly worried and 
scared about the Viet Cong mining the ship and on one 
occasion, he was approached by a suspicious small boat 
while he was standing watch.  At that time the veteran 
feared for his life.

A letter from USASCRUR, dated in April 2000, indicates 
that they attempted to locate casualty data on Seaman 
C.M., but were unable to do so.

J.H.S., Ph.D., wrote a report in December 2000, disclosing 
that he had known the veteran since March.  The veteran 
had been a resident at the Washington Veterans Home since 
1996 and had been participating in weekly PTSD Trauma/Loss 
Support Group since March 2000.  Dr. S. indicates that the 
veteran has had a number of traumatic experiences both 
during and outside of his military enlistment.  The 
pertinent diagnosis provided by Dr. S. is PTSD secondary 
to military and other experiences.

The veteran underwent a VA C&P psychiatric examination in 
January 2001.  As part of the examination, the veteran 
reviewed his social industrial history for mental 
disorders with a VA social worker, who reviewed the 
veteran's medical file and claims file.  Discussion of the 
veteran's stressors indicated that he had been involved 
with three fires when firefighting was his primary duty.  
Two of the fires were electrical and resulted when the 
veteran's ship was connected to a power source on shore in 
the Philippines.  The fires were expunged with a fire 
suppressant.  The other fire occurred in a wastebasket in 
the ammunition room as a result of someone tossing a 
cigarette in the basket.  The evaluator concluded that all 
three fires were "very minor."  The veteran reported 
experiencing considerable fear during all three fires.  
The veteran stated that his other stressor occurred when a 
small boat approached his ship at night while he was 
standing watch.  The evaluator noted that he did not have 
to fire upon the boat.  The veteran indicated that his 
ship was tied to a merchant marine ship that had been 
blown up; the evaluator noted that the veteran did not 
witness the explosion of the other ship and was not in 
close proximity when it occurred.

The VA examiner reviewed the claims file, performed a 
mental status examination, and recorded the veteran's 
history.  He asked the veteran to list stressors that 
occurred either before he entered the Navy, during his 
military duty, or after he left the Navy.  The veteran 
indicated that he was stressed when he worked in the 
ship's foundry while he was in the Navy because he feared 
the potential for injury.  He reported that he was under 
the mental stress of guarding the ship and staying alert 
all of the time with the potential for the ship being 
mined.  He specifically described the incident with the 
small boat coming close to the ship.  He also described 
being fearful as a firefighter and the two or three fires 
that occurred.  Then the veteran disclosed an incident 
occurring in 1972, in which two men attempted to rob him 
and stabbed him in the stomach with a hunting knife.  He 
reported sustaining a four-inch puncture wound that 
severed his urethra; he indicated that he was hospitalized 
for two weeks as a result.  The veteran noted that he has 
nightmares that are not necessarily of military things per 
se and he has "a collage of intrusive thoughts and 
recollections" on a daily basis.  The examiner noted that 
these symptoms were clinically important in that they do 
indicate that the veteran has mild to moderate symptoms of 
PTSD, but a careful review of the records indicates that 
these are more probable than not attributable to the 1972 
assault and stabbing.  The pertinent diagnostic impression 
was PTSD chronic, moderate severity due to assault in 
1972, Oakland, California, secondary to assault 1972.

II.  Analysis

The Court held in Cohen v. Brown, supra, that the three 
requisite elements for eligibility for service connection 
for PTSD are as follows: 

(1) A current, clear medical diagnosis of post-traumatic 
stress disorder (presumed to include the adequacy of the 
post-traumatic stress disorder symptomatology and the 
sufficiency of a claimed in-service stressor); 

(2) credible supporting evidence that the claimed in-
service stressor actually occurred; and

(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor.  Id.; 38 C.F.R. § 3.304(f).  With regard to the 
first element, the Court stated that a "clear diagnosis" 
should be an "unequivocal" one.  Cohen, 10 Vet. App. at 
139.

The Board finds that the current record does not present 
"conclusive evidence" that the veteran "engaged in combat 
with the enemy."  By the veteran's own descriptions, he 
was not engaged in combat while serving offshore in 
Vietnam.  His stressor statements fail to show that he was 
ever hostilely engaged by the enemy, e.g., standing guard 
did not involve combat with the enemy.  His service 
records do not demonstrate awards, assignments, or duties 
that are indicative of combat. Accordingly, the veteran is 
not entitled to have his lay statements accepted without 
need of further corroboration.  As a matter of law, 
"credible supporting evidence that the claimed in[-
]service event actually occurred" cannot be provided by 
medical opinion based on post-service examination.  Moreau 
v. Brown, supra.  This means that other "credible 
supporting evidence from any source" must be provided that 
the events alleged as the stressors in service occurred.  
Cohen, 10 Vet. App. at 147.

A review of the record discloses a current diagnosis of 
PTSD; however, the veteran did not provide sufficient 
detail, e.g., dates, places, names of persons involved, 
units involved, to enable the RO to verify the claimed 
stressors.  See Suozzi v. Brown, 10 Vet. App. 307 (1997); 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  The 
veteran was specifically requested to provide details 
regarding his service and alleged stressors to direct 
inquiries to USASCRUR in accordance with VA Adjudication 
Procedures Manual M21-1, Part III, Paragraph 5.14(b).  The 
veteran was also advised to obtain the records through the 
U.S. Naval Historical Center, after the RO had exhausted 
its efforts.  It appears that the veteran has not 
responded to the request.  The Board points out that 
"[t]he duty to assist is not always a one-way street.  If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

The Board also notes that the veteran experienced 
significant traumatic experiences pre- and post-service, 
most notably, the stabbing and attempted robbery of the 
veteran in 1972.  Medical records also indicate that the 
veteran suffered physical abuse during his childhood at 
the hands of his father.  The veteran's sister provided a 
statement, which confirms an angry and tumultuous 
relationship between the two and indicates the veteran had 
ongoing psychiatric problems from childhood.  At least two 
treatment providers have attributed the veteran's PTSD to 
childhood or developmental trauma.  Previous outpatient 
and inpatient records that have attributed PTSD to 
childhood trauma and the veteran's military experience do 
not clearly show that they fully explored and evaluated 
the numerous events that the veteran perceived as 
significantly stressful.  J.H.S., Ph.D., one of the 
veteran's care providers, does appear to have explored 
other sources of trauma.  He states that the veteran's 
PTSD is secondary to his military and "other experiences," 
but does not provide any further detail or analysis.  In 
this regard, the Board finds the recent VA examiner's 
report the most credible and probative. 

Therefore, while the evidence does reflect a current 
diagnosis of PTSD, there is no evidence to support the 
veteran's statement of stressors, nor is there medical 
evidence that credibly links the alleged stressors to 
service.  Absent a verification of the veteran's in-
service stressors, the Board concludes that the veteran's 
PTSD is non-service connected.  In reaching this 
determination the Board has considered the benefit of the 
doubt doctrine, however, this doctrine may only be applied 
where the evidence for and against the claim is in 
approximate balance.  The evidence in this case is 
overwhelmingly against the claim and the benefit of the 
doubt doctrine does not assist the appellant in such 
circumstances.  38 U.S.C.A. § 5107(b) (2002).








ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

